DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 11/28/2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species of Figs. 2-11 in the reply filed on 11/28/2022 is acknowledged.
	Applicant’s election of the species of Figs. 2-11 being readable thereon is also acknowledged.  However, claims 11-16 belong to species disclosed in Fig. 16; therefore, the examiner has not examined these claims.  The examiner has examined claims 1-10 and 17-20 which read on the elected species of Figs. 2-11  Claims 11-16 are withdrawn from consideration as being directed to a non-elected species.




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30” (see Fig. 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “rotating members” recited in claims 1 and 5-6.
	- rotating members --- the abstract discloses as “The positive displacement roots blower can also include a pair of intermeshed rotating members supported for complementary rotation within the housing, where the rotating members and the housing form respective operating volumes there between which rotate with the rotating members”.
 	- rotating member--- interpret as “members” (generic placeholder) for rotating (function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
5.	Claim 3 is objected to because of the following informalities:  page 16, line 2, “the respective volumes” should be changed to -- the respective operating volumes – for clarity and consistency in the claim language since claim 3 depends on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





6.	Claims 1-8, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al. (Lucas) (U.S. Patent Application Publication Number 2020/0200178A1- provided with the IDS filed on 06/03/2022 by the applicants).    
	Regarding claim 1, as shown in Figs. 2-16, Lucas discloses a positive displacement roots blower comprising: a housing 57 having an inlet 52 structured to receive an incoming flow of a compressible fluid, an outlet 58 structured to exhaust an outgoing flow of the compressible fluid from the housing(see page 1, para. [0037], lines 1-11), and a venturi feedback 66 (see page 3, para. [0049]), the venturi feedback 66 connecting the outlet 58 (Fig. 3) with a cavity within the housing 57, and having a venturi feedback inlet 68 (see page 3, para. [0050] to para. [0051]) located between the inlet and the outlet, a pair of intermeshed rotating members 54, 56 supported for complementary rotation within the cavity of the housing, the rotating members 54, 56 and housing forming respective operating volumes there between which rotate with the rotating member; wherein the venturi feedback 66 increases pressure inside the operating volumes prior to the rotating members discharging the outgoing fluid through the outlet.   
	Note that “wherein the venturi feedback increases pressure inside the operating volumes prior to the rotating members discharging the outgoing fluid through the outlet” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since the venturi feedback/sonic passage 66 of Lucas is capable of increases pressure inside the operating volumes/chambers of the vacuum roots blower, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).
	Regarding claim 2, Lucas discloses wherein each of the respective operating volumes have the following regions: open to the inlet 52/closed to the venturi feedback inlet 68/closed to the outlet 58; closed to the inlet 52/open to the venturi feedback inlet 68/closed to the outlet 58; and closed to the inlet 52/closed to the venturi feedback inlet 68/open to the outlet 58 (see page 5, para. [0068]).     
	Regarding claim 3, Lucas discloses, wherein the venturi feedback inlet 68 is structured as an elongated entry to the respective volumes (see Figs. 2-3).  
	Regarding claim 4, Lucas discloses wherein the venturi feedback inlet 68 is positioned between about 100 degrees and 140 degrees from a 12 o'clock position (see page 5, para, [0071] – Fig. 32).  
	Regarding claim 5, Lucas discloses wherein the region (read by the examiner that the region is the region(2)) where the operating volume is closed to the inlet 52/open to the venturi feedback inlet 68/closed to the outlet 58 occurs over an arc length of rotation of one of the intermeshed rotating members of at least 35 degrees (see page 6, para. [0072]).  
	Regarding claim 6, Lucas discloses wherein the region (read by the examiner that the region is the region (2)) where the operating volume is closed to the inlet/open to the venturi feedback inlet/closed to the outlet occurs over an arc length of rotation of one of the intermeshed rotating members of at least 60 degrees (see page 6, para. [0073]).  
	Regarding claim 7, Lucas discloses wherein the operating volume is at a pressure equal to a static pressure in the outlet 58 as the operating volume transitions from the region (read by the examiner that the region is the region (2)) where the operating volume is closed to the inlet/open to the venturi feedback inlet/closed to the outlet to the region closed to the inlet/closed to the venturi feedback inlet/open to the outlet (read by the examiner that the region is the region (3)).  
	Regarding claim 8, Lucas discloses wherein the housing 57 further includes an air reservoir  (not numbered; however, read by the examiner as the air reservoir is a reservoir/chamber between the inlet 52 and the inlet side intersection 78 – see Figs. 2-3) located proximate to the inlet 52 for furnishing air to the operating volume.  
	Regarding claim 17,  as shown in Figs. 2-16, Lucas discloses a method of reducing pressure pulsation in a positive displacement roots blower comprising: rotating a first rotor 56 of a pair of intermeshed first and second rotors 54 associated with the positive displacement roots blower, the positive displacement roots blower having a housing 57, an inlet 52, an outlet 58, and a passage 66 connected to the outlet 58 (see page 3, para. [0050] to para. [0051]); increasing the pressure of a volume created between adjacent lobes of the first rotor 56 when the first rotor passes a venturi feedback loop inlet 68 (see page 3, para. [0050] to para. [0051]) connected to the outlet, the inlet 52 and the outlet 58 blocked by the adjacent lobes when the volume is in communication with the venturi feedback loop inlet connected to the outlet 58.  
	Regarding claim 18, Lucas discloses comprising rotating the first rotor 56 through each of the following regions: open to the inlet 52/closed to the venturi feedback loop inlet 68/closed to the outlet 58; closed to the inlet 52/open to the venturi feedback loop inlet 68/closed to the outlet 58; and closed to the inlet 52/closed to the venturi feedback loop inlet 68/open to the outlet 58 (see page 5, para. [0068]).     
	Regarding claim 20, Lucas discloses further comprising positioning the venturi feedback loop inlet 68 between about 80 degrees and 140 degrees from a 12 o'clock position (see page 5, para, [0071] – Fig. 32).  
Regarding claims 17-18 and 20, Lucas teaches a vacuum roots blower with noise attenuating passage having substantially all features as discussed above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the  prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of design choice.
	Regarding claims 9-10, Lucas discloses the invention as recited above; however, Lucas fails to disclose wherein the volume of the air reservoir being at least approximately equal/ greater than to the volume of the operating volume to be filled.  
	It is examiner’s position that one having ordinary skill in the positive displacement roots blower art,  would have found it obvious to utilize the volume of the air reservoir being at least approximately equal/ greater than to the volume of the operating volume to be filled, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the rotors and the venturi feedback of the positive displacement roots blower. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Additionally, it would have been obvious matter of design choice to have utilized the  volume of the air reservoir being at least approximately equal/ greater than to the volume of the operating volume to be filled, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955). Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Allowable Subject Matter
8.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
9.	The IDSs (PTO-1449) filed on June 3, 2022 and Nov. 12, 2021 have been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Houghton (U.S. Patent Number 2,489,887), Patel et al.  (U.S. Patent Number 6,099,277) and Weinbrecht (U.S. Patent Number 6,312,240B1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746